Exhibit 10.2
[logo.jpg]
 
BBCN BANCORP, INC.
2007 EQUITY INCENTIVE PLAN
 
NOTICE OF PERFORMANCE UNIT / SHARE AWARD GRANT AND AGREEMENT
 
Name:
 
Unit/Share #:
Employee ID:
 
Plan Name: 2007 Equity Incentive Plan
Address:
   

   
    Performance [Units/ Shares] Agreement (this “Agreement”), dated as of
________, _____ (the “Grant Date”), between BBCN Bancorp, Inc. (the “Company”)
and (the “Participant”):
 
This Agreement is pursuant to the terms of the BBCN Bancorp, Inc. 2007 Equity
Incentive Plan, as amended and restated effective as of December 1, 2011 (the
“Plan”), a copy of which has been furnished to the Participant and the terms of
which are incorporated herein by reference. All capitalized terms that are used
in this Agreement that are not defined herein have the meanings defined in the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Plan shall prevail. Also attached for your
reference is a copy of the Prospectus.
 
Section 1. Grant of Award. The Participant is hereby granted an award of
Performance [Unit /Shares] representing XXXX shares of Common Stock of BBCN
Bancorp, Inc. under the terms and conditions specified herein (the “Award”).
[Vested Performance Units will be settled in shares of Common Stock of BBCN
Bancorp, Inc.]
 
Section 2. Vesting of Units.
 
2.1 Vesting Schedule. Subject to the limitations described in the Plan, units
covered by the Award (the “Performance [Units / Shares]”) shall vest based on a)
the passage of time, ______ year cliff vesting, and b) the attainment of certain
performance goals as described in the following vesting schedule. To determine
the total number of Performance [Units / Shares] you will be granted under the
Award the Company will look at the weighted vesting schedule below. The schedule
below is for the first year of vesting, or until modified by the Company. Each
year the performance criteria may be modified by the Company in their complete
discretion. Each performance criteria will be given a certain weight. For each
goal you will receive vesting credit based on goal attainment and the weight
given to each performance criteria. The Award is the maximum number of
Performance [Unit /Shares] you may be granted.
 
Performance Criteria
Weight Given
Individual Performance Criteria
XX%
Corporate Performance Criteria
XX%
   

Section 3. Withholding of Taxes. When the Performance [Units / Shares] vest, you
will be deemed to have earned taxable income in the amount that is equal to the
Nasdaq closing selling price per share of Common Stock multiplied by the total
number of Performance [Units / Shares] which vested. The Company is required to
withhold applicable federal and state income and employment taxes for this
income. The Company may, at its option, satisfy such withholding obligation by
reducing the total number of shares of Common Stock issued to the Participant.
The reduction in the number of shares will have a fair market value equal or
slightly greater than the Company's minimum withholding obligation. After
applying the tax withholdings from the equivalent cash value, the Company will
pay to Participant in cash any remaining amount.
 


PARTICIPANT
 
BBCN BANCORP, INC.
 
 
   
By:
   
 
 
 
   
Title
     
Address
               
Telephone or Facsimile
   